Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment, filed August 20, 2021, has been fully considered and entered.  Accordingly, Claims 1-20 are pending in this application.  Claims 1, 3, 5, 11, and 14-20 have been amended.  Claims 1, 18, and 19 are independent claims.
In view of Applicant’s Amendment, the objection to Claim 15 for minor informalities has been withdrawn.
In view of Applicant’s Amendment, the rejection of Claim 18 under 35 U.S.C. 101 has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 20 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 20, the claim has been amended to reflect dependency upon claim 19, however, Claim 19 appears to have been amended to no longer recite a “performance metric.”  Accordingly, there is insufficient antecedent basis for this claim.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghanem (PG Pub. No. 2008/0005289 A1) and further in view of Hrischuk (PG Pub. No. 2015/0199148 A1), Suishu (PG Pub. No. 2006/0248306 A1), and Dreier (US Patent No. 10,310,760 B1)
Regarding Claim 1, Ghanem discloses a method of determining replication modes comprising:
issuing, while unsolicited data transfer mode is enabled for a first link, a first set of one or more write operations over the first link, wherein the unsolicited data transfer mode, when (see Ghanem, paragraph [0007], where the computer-implemented method includes configuring the target device to operate in a first mode or a second mode and receiving a write command from a host device; when the target device is configured to operate in the first mode, the method includes sending an authorization to send write data to the host device, and receiving write data from the host device; when the target device is configured to operate in the second mode, the method includes allocating a reserved write buffer on the target device, and receiving write data from the host device using the write buffer; see also paragraph [0031], where performance rules 214 cause target device 208 to reserve a predetermined number of the memory buffers for unsolicited write data sent to target device when performance profile 218 is configured to the first performance mode); and
issuing, while unsolicited data transfer mode is disabled for the first link, a second set of one or more write operations over the first link, wherein the unsolicited data transfer mode, when disabled for the first link, does not send write data payload of the write operation to the second system over the first link without receiving the acknowledgement from the second system regarding receipt of a write command block for the write operation (see Ghanem, paragraph [0007], where the computer-implemented method includes configuring the target device to operate in a first mode or a second mode and receiving a write command from a host device; when the target device is configured to operate in the first mode, the method includes sending an authorization to send write data to the host device, and receiving write data from the host device; when the target device is configured to operate in the second mode, the method includes allocating a reserved write buffer on the target device, and receiving write data from the host device using the write buffer; see also paragraph [0031], where performance rules 214 cause target device 208 to reserve a predetermined number of the memory buffers for unsolicited write data sent to target device when performance profile 218 is configured to the first performance mode).
Ghanem does not disclose:
configuring one or more first logical devices of a first system and one or more second logical devices of a second system for data replication, wherein writes to each logical device of the first one or more logical devices of the first system are automatically replicated to a corresponding logical device of the one or more second logical devices of the second system;
wherein the first link between the first system and the second system is used for data replication to replicate data that is written to one or more first logical devices of a first system to the one or more second logical devices of the second system;
determining a first response time for the first link in accordance with said issuing the first set of one or more write operations from the first system to the second system while unsolicited data transfer mode is enabled;
determining a second response time for the second link in accordance with said issuing the first set of one or more write operations from the first system to the second system while unsolicited data transfer mode is disabled; and
determining, in accordance with the first response time and the second response time, whether to enable or disable unsolicited data transfer mode for the first link for a first time period.
Hrischuk discloses:
determining a first response time for the first link in accordance with said issuing the first set of one or more write operations from the first system to the second system while unsolicited data transfer mode is enabled (see Hrischuk, paragraph [0126], where FIG. 3B provides a graphical illustration 322 of an expected range for response time for a workload. In FIG. 3B, the response time measured in milliseconds per I/O operation is provided on the Y axis, while the time is provided in the X-axis. Actual response time is shown as 326 while the gray region 324 provides the expected range based on historically collected QOS data. The expected range 324 of FIG. 3B is used as a tool by detection module 225 for detecting abnormalities); and
determining a second response time for the second link in accordance with said issuing the first set of one or more write operations from the first system to the second system while  (see Hrischuk, paragraph [0126], where FIG. 3B provides a graphical illustration 322 of an expected range for response time for a workload. In FIG. 3B, the response time measured in milliseconds per I/O operation is provided on the Y axis, while the time is provided in the X-axis. Actual response time is shown as 326 while the gray region 324 provides the expected range based on historically collected QOS data. The expected range 324 of FIG. 3B is used as a tool by detection module 225 for detecting abnormalities).
Ghanem is directed toward configuring data transfer between a host device and a target device using a configuration profile that includes a quality of service profile (see Ghanem, paragraph [0029], where in Fig. 2C, configuration profiles 212 includes performance profile 218, and quality of service profile 220).  Hrischuk is directed toward obtaining quality of service metrics, including a response time (see Hrischuk, Abstract).  Accordingly, it would be obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine Ghanem with Hrischuk for the benefit of monitoring quality of service data for an input/output request (see Hrischuk, Abstract).
Ghanem in view of Hrischuk does not disclose determining, in accordance with the first response time and the second response time, whether to enable or disable unsolicited data transfer mode for the first link for a first time period.  The combination of Ghanem, Hrischuk, and Suishu discloses determining, in accordance with the first response time and the second response time, whether to enable or disable (see Suishu, paragraph [0025], where the connection controller can select an asynchronous transfer mode when the response time from a selected prescribed storage apparatus is greater than a predetermined standard time, and it can select a synchronous transfer mode when the response time from a selected prescribed storage apparatus is less than a predetermined standard time) unsolicited data transfer mode for the first link for a first time period (see Ghanem, paragraph [0007], where the computer-implemented method includes configuring the target device to operate in a first mode or a second mode and receiving a write command from a host device; when the target device is configured to operate in the first mode, the method includes sending an authorization to send write data to the host device, and receiving write data from the host device; when the target device is configured to operate in the second mode, the method includes allocating a reserved write buffer on the target device, and receiving write data from the host device using the write buffer; see also paragraph [0031], where performance rules 214 cause target device 208 to reserve a predetermined number of the memory buffers for unsolicited write data sent to target device when performance profile 218 is configured to the first performance mode).
Ghanem is directed toward configuring data transfer between a host device and a target device using a configuration profile that includes a quality of service profile (see Ghanem, paragraph [0029], where in Fig. 2C, configuration profiles 212 includes performance profile 218, and quality of service profile 220).  Hrischuk is directed toward obtaining quality of service metrics, including a response time (see Hrischuk, Abstract).  Suishu is directed toward selecting a transfer mode for data transfer based on a response time of the link between systems (see Suishu, paragraph [0025]).  Accordingly, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ghanem, Hrischuk, and Suishu for the benefit of detecting and managing the response state of other storage apparatus relative to a transaction (see Suishu, paragraph [0024]).
The combination of Ghanem, Hrischuk, and Suishu does not disclose:
configuring one or more first logical devices of a first system and one or more second logical devices of a second system for data replication, wherein writes to each logical device of the first one or more logical devices of the first system are automatically replicated to a corresponding logical device of the one or more second logical devices of the second system;
wherein the first link between the first system and the second system is used for data replication to replicate data that is written to one or more first logical devices of a first system to the one or more second logical devices of the second system.
The combination of Ghanem, Hrischuk, Suishu, and Dreier discloses:
configuring one or more first logical devices of a first system and one or more second logical devices of a second system for data replication, wherein writes to each logical device of (see Dreier, column 30, lines 12-15, where systems described herein may more reliably … perform backup operations; see also column 47, lines 3-5, wherein some implementations may use long-running open messages with open buffer space for transporting unsolicited messages);
wherein the first link between the first system and the second system is used for data replication to replicate data that is written to one or more first logical devices of a first system to the one or more second logical devices of the second system (see Dreier, column 30, lines 12-15, where systems described herein may more reliably … perform backup operations; see also column 47, lines 3-5, wherein some implementations may use long-running open messages with open buffer space for transporting unsolicited messages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ghanem, Hrischuk, and Suishu with Dreier for the benefit of transferring data using data within a single message corresponding to the command protocol that specifies an exchange of multiple messages to implement the data transfer (see Dreier, Abstract).
Regarding Claim 2, Ghanem in view of Hrischuk, Suishu, and Dreier discloses the method of Claim 1, wherein it is determined, in accordance with the first response time and the second response time, to enable the unsolicited data transfer mode for the first link for the first time period (see Ghanem, paragraph [0031], where performance profile 218 is configured to either a first or second performance mode (such as HI or LO)).
Regarding Claim 3, Ghanem in view of Hrischuk, Suishu, and Dreier discloses the method of Claim 2, wherein the method further includes:
receiving a client write operation (see Ghanem, paragraph [0007], where the computer-implemented method includes configuring the target device to operate in a first mode or a second mode and receiving a write command from a host device; when the target device is configured to operate in the first mode, the method includes sending an authorization to send write data to the host device, and receiving write data from the host device; when the target device is configured to operate in the second mode, the method includes allocating a reserved write buffer on the target device, and receiving write data from the host device using the write buffer; see also paragraph [0031], where performance rules 214 cause target device 208 to reserve a predetermined number of the memory buffers for unsolicited write data sent to target device when performance profile 218 is configured to the first performance mode);
sending a first write command block for the client write operation from the first system to the second system over the first link (see Ghanem, paragraph [0007], where the computer-implemented method includes configuring the target device to operate in a first mode or a second mode and receiving a write command from a host device; when the target device is configured to operate in the first mode, the method includes sending an authorization to send write data to the host device, and receiving write data from the host device; when the target device is configured to operate in the second mode, the method includes allocating a reserved write buffer on the target device, and receiving write data from the host device using the write buffer; see also paragraph [0031], where performance rules 214 cause target device 208 to reserve a predetermined number of the memory buffers for unsolicited write data sent to target device when performance profile 218 is configured to the first performance mode); and
sending first write data payload for the client write operation from the first system to the second system over the first link, wherein the first write data payload for the client write operation is sent from the from the first system to the second system prior to the first system receiving an acknowledgement from the second system regarding receipt of the first write command block (see Ghanem, paragraph [0007], where the computer-implemented method includes configuring the target device to operate in a first mode or a second mode and receiving a write command from a host device; when the target device is configured to operate in the first mode, the method includes sending an authorization to send write data to the host device, and receiving write data from the host device; when the target device is configured to operate in the second mode, the method includes allocating a reserved write buffer on the target device, and receiving write data from the host device using the write buffer; see also paragraph [0031], where performance rules 214 cause target device 208 to reserve a predetermined number of the memory buffers for unsolicited write data sent to target device when performance profile 218 is configured to the first performance mode).
Ghanem does not disclose the client write operation writes to a target logical device included in the first one or more logical devices of the first system, wherein th target logical device and another logical device of the one or more second logical devices of the second system are corresponding logical devices configured for data replication.  Dreier discloses the client write operation writes to a target logical device included in the first one or more logical devices of the first system, wherein th target logical device and another logical device of the one or more second logical devices of the second system are corresponding logical devices configured for data replication (see Dreier, column 30, lines 12-15, where systems described herein may more reliably … perform backup operations; see also column 47, lines 3-5, wherein some implementations may use long-running open messages with open buffer space for transporting unsolicited messages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ghanem with Dreier for the benefit of transferring data using data within a single message corresponding to the command protocol that specifies an exchange of multiple messages to implement the data transfer (see Dreier, Abstract).
Regarding Claim 4, Ghanem in view of Hrischuk, Suishu, and Dreier discloses the method of Claim 1, wherein it is determined, in accordance with the first response time and the second response time, to disable the unsolicited data transfer mode for the first link for the first time period (see Ghanem, paragraph [0031], where performance profile 218 is configured to either a first or second performance mode (such as HI or LO)).
Regarding Claim 5, Ghanem in view of Hrischuk, Suishu, and Dreier discloses the method of Claim 4, wherein the method further includes:
receiving a client write operation (see Ghanem, paragraph [0007], where the computer-implemented method includes configuring the target device to operate in a first mode or a second mode and receiving a write command from a host device; when the target device is configured to operate in the first mode, the method includes sending an authorization to send write data to the host device, and receiving write data from the host device; when the target device is configured to operate in the second mode, the method includes allocating a reserved write buffer on the target device, and receiving write data from the host device using the write buffer; see also paragraph [0031], where performance rules 214 cause target device 208 to reserve a predetermined number of the memory buffers for unsolicited write data sent to target device when performance profile 218 is configured to the first performance mode);
sending a first write command block for the client write operation from the first system to the second system over the first link (see Ghanem, paragraph [0007], where the computer-implemented method includes configuring the target device to operate in a first mode or a second mode and receiving a write command from a host device; when the target device is configured to operate in the first mode, the method includes sending an authorization to send write data to the host device, and receiving write data from the host device; when the target device is configured to operate in the second mode, the method includes allocating a reserved write buffer on the target device, and receiving write data from the host device using the write buffer; see also paragraph [0031], where performance rules 214 cause target device 208 to reserve a predetermined number of the memory buffers for unsolicited write data sent to target device when performance profile 218 is configured to the first performance mode);
receiving an acknowledgement from the second system regarding receipt of the first write command block (see Ghanem, paragraph [0007], where the computer-implemented method includes configuring the target device to operate in a first mode or a second mode and receiving a write command from a host device; when the target device is configured to operate in the first mode, the method includes sending an authorization to send write data to the host device, and receiving write data from the host device; when the target device is configured to operate in the second mode, the method includes allocating a reserved write buffer on the target device, and receiving write data from the host device using the write buffer; see also paragraph [0031], where performance rules 214 cause target device 208 to reserve a predetermined number of the memory buffers for unsolicited write data sent to target device when performance profile 218 is configured to the first performance mode); and
responsive to receiving the acknowledgement from the second system regarding receipt of the first write command block, sending first write data payload for the client write operation from the first system to the second system over the first link, wherein the first write data payload for the client write operation is only sent from the from the first system to the second system upon receiving the acknowledgement from the second system regarding receipt of the first write command block (see Ghanem, paragraph [0007], where the computer-implemented method includes configuring the target device to operate in a first mode or a second mode and receiving a write command from a host device; when the target device is configured to operate in the first mode, the method includes sending an authorization to send write data to the host device, and receiving write data from the host device; when the target device is configured to operate in the second mode, the method includes allocating a reserved write buffer on the target device, and receiving write data from the host device using the write buffer; see also paragraph [0031], where performance rules 214 cause target device 208 to reserve a predetermined number of the memory buffers for unsolicited write data sent to target device when performance profile 218 is configured to the first performance mode).
Ghanem does not disclose the client write operation writes to a target logical device included in the first one or more logical devices of the first system, wherein th target logical device and another logical device of the one or more second logical devices of the second system are corresponding logical devices configured for data replication.  Dreier discloses the client write operation writes to a target logical device included in the first one or more logical devices of the first system, wherein th target logical device and another logical device of the one or more second logical devices of the second system are corresponding logical devices configured for data replication (see Dreier, column 30, lines 12-15, where systems described herein may more reliably … perform backup operations; see also column 47, lines 3-5, wherein some implementations may use long-running open messages with open buffer space for transporting unsolicited messages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ghanem with Dreier for the benefit of transferring data using data within a single message corresponding to the command protocol that specifies an exchange of multiple messages to implement the data transfer (see Dreier, Abstract).
Regarding Claim 6, Ghanem in view of Hrischuk, Suishu, and Dreier discloses the method of Claim 1, wherein said enabling unsolicited data transfer mode for the first link, said issuing the first set of one or more write operations, said disabling unsolicited data transfer mode, said issuing, the second set of one or more write operations, said determining a first response time for the first link, said determining a second response time for the first link, and said determining, in accordance with the first response time and the second response time, whether to enable or disable unsolicited data transfer mode for the first link are included in first processing performed with respect to the first link, and wherein the method includes repeating said first processing for the first link after the first time period has elapsed (see Ghanem, paragraph [0036], where one or more connections initially configured as low-performance connections may use reserved write buffer 402 for unsolicited data flow when target 400 operates in an oversubscription mode. In one embodiment, oversubscription for target 400 is terminated, or “turned off,” due to certain conditions in the system).
Regarding Claim 7, Ghanem in view of Hrischuk, Suishu, and Dreier discloses the method of Claim 6, wherein said first processing is included in dynamic assessment mode processing having an associated setting capable of being enabled or disabled (see Ghanem, paragraph [0036], where one or more connections initially configured as low-performance connections may use reserved write buffer 402 for unsolicited data flow when target 400 operates in an oversubscription mode. In one embodiment, oversubscription for target 400 is terminated, or “turned off,” due to certain conditions in the system).
Regarding Claim 8, Ghanem in view of Hrischuk, Suishu, and Dreier discloses the method of Claim 7, wherein when the associated setting of dynamic assessment mode processing is enabled, said assessment processing is performed periodically to dynamically and automatically determine whether to enable or disable unsolicited data transfer mode for the first link at multiple points in time (see Ghanem, paragraph [0036], where one or more connections initially configured as low-performance connections may use reserved write buffer 402 for unsolicited data flow when target 400 operates in an oversubscription mode. In one embodiment, oversubscription for target 400 is terminated, or “turned off,” due to certain conditions in the system).
Regarding Claim 9, Ghanem in view of Hrischuk, Suishu, and Dreier discloses the method of Claim 8, wherein the another setting is any of a user-specified, manual, configuration, and default setting indicating whether to enable or disable unsolicited data transfer mode for the first link (see Ghanem, paragraph [0036], where this oversubscription is configured manually (such as by an administrator), in one embodiment. The oversubscription is automatically configured (such as by the system), in one embodiment).
Regarding Claim 10, Ghanem in view of Hrischuk, Suishu, and Dreier discloses the method of Claim 9, wherein the another setting is any of a user-specified, manual, configuration, and default setting (see Ghanem, paragraph [0036], where this oversubscription is configured manually (such as by an administrator), in one embodiment. The oversubscription is automatically configured (such as by the system), in one embodiment).
Regarding Claim 11, Ghanem in view of Hrischuk, Suishu, and Dreier discloses the method of Claim 9, further comprising determining, in accordance with a current replication mode, whether to enable or disable dynamic assessment mode processing (see Ghanem, paragraph [0036], where this oversubscription is configured manually (such as by an administrator), in one embodiment. The oversubscription is automatically configured (such as by the system), in one embodiment).
Regarding Claim 12, Ghanem in view of Hrischuk, Suishu, and Dreier discloses the method of Claim 11, further comprising:
determining whether the current replication mode is included in a specified set of one or more replication modes (see Ghanem, paragraph [0036], where this oversubscription is configured manually (such as by an administrator), in one embodiment. The oversubscription is automatically configured (such as by the system), in one embodiment); and
responsive to determining the current replication mode is included in the specified set of one or more replication modes, enabling dynamic assessment mode processing, and otherwise disabling dynamic assessment mode processing (see Ghanem, paragraph [0036], where one or more connections initially configured as low-performance connections may use reserved write buffer 402 for unsolicited data flow when target 400 operates in an oversubscription mode. In one embodiment, oversubscription for target 400 is terminated, or “turned off,” due to certain conditions in the system).
Regarding Claim 13, Ghanem in view of Hrischuk, Suishu, and Dreier
Ghanem does not disclose wherein the specified set includes synchronous replication.  Suishu discloses wherein the specified set includes synchronous replication (see Suishu, paragraph [0025], where the connection controller can select an asynchronous transfer mode when the response time from a selected prescribed storage apparatus is greater than a predetermined standard time, and it can select a synchronous transfer mode when the response time from a selected prescribed storage apparatus is less than a predetermined standard time).
Ghanem is directed toward configuring data transfer between a host device and a target device using a configuration profile that includes a quality of service profile (see Ghanem, paragraph [0029], where in Fig. 2C, configuration profiles 212 includes performance profile 218, and quality of service profile 220).  Hrischuk is directed toward obtaining quality of service metrics, including a response time (see Hrischuk, Abstract).  Suishu is directed toward selecting a transfer mode for data transfer based on a response time of the link between systems (see Suishu, paragraph [0025]).  Accordingly, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ghanem, Hrischuk, and Suishu for the benefit of detecting and managing the response state of other storage apparatus relative to a transaction (see Suishu, paragraph [0024]).
Regarding Claim 14, Ghanem in view of Hrischuk, Suishu, and Dreier discloses the method of Claim 12, wherein:
Ghanem does not disclose:
writes to each logical device of the second one or more logical devices of the second system are automatically replicated to a corresponding logical device of the one or more first logical devices of the first system; and
the specified set includes active-active replication wherein a client is allowed to issue I/O operations to the first system and also allowed to issue writes to the second system and wherein write data of client I/O operations is replicated over the first link using synchronous write operations.  Dreier discloses the specified set includes active-active replication wherein a client is 
Dreier discloses:
writes to each logical device of the second one or more logical devices of the second system are automatically replicated to a corresponding logical device of the one or more first logical devices of the first system (see Dreier, column 30, lines 12-15, where systems described herein may more reliably … perform backup operations; see also column 47, lines 3-5, wherein some implementations may use long-running open messages with open buffer space for transporting unsolicited messages); and
the specified set includes active-active replication wherein a client is allowed to issue I/O operations to the first system and also allowed to issue writes to the second system and wherein write data of client I/O operations is replicated over the first link using synchronous write operations.  Dreier discloses the specified set includes active-active replication wherein a client is allowed to issue I/O operations to the first system and also allowed to issue writes to the second system and wherein write data of client I/O operations is replicated over the first link using synchronous write operations. (see Dreier, column 23, line 56 – column 24, line 3, where the storage system 306 depicted in FIG. 3A may be embodied as a storage system that includes imbalanced active/active controllers, as a storage system that includes balanced active/active controllers, as a storage system that includes active/active controllers where less than all of each controller's resources are utilized such that each controller has reserve resources that may be used to support failover, as a storage system that includes fully active/active controllers, as a storage system that includes dataset-segregated controllers, as a storage system that includes dual-layer architectures with front-end controllers and back-end integrated storage controllers, as a storage system that includes scale-out clusters of dual-controller arrays, as well as combinations of such embodiments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ghanem with Dreier for the benefit of layering communication fabric protocols (see Dreier, Abstract).
Regarding Claim 18, Ghanem discloses a non-transitory computer readable medium comprising code stored thereon that, when executed, performs a method of determining replication modes comprising:
issuing, while unsolicited data transfer mode is enabled for a first link, a first set of one or more write operations over the first link, wherein the unsolicited data transfer mode, when enabled for the first link, allows the first system to send write data payload of a write operation to the second system over the first link without receiving an acknowledgement from the second system regarding receipt of a write command block for the write operation (see Ghanem, paragraph [0007], where the computer-implemented method includes configuring the target device to operate in a first mode or a second mode and receiving a write command from a host device; when the target device is configured to operate in the first mode, the method includes sending an authorization to send write data to the host device, and receiving write data from the host device; when the target device is configured to operate in the second mode, the method includes allocating a reserved write buffer on the target device, and receiving write data from the host device using the write buffer; see also paragraph [0031], where performance rules 214 cause target device 208 to reserve a predetermined number of the memory buffers for unsolicited write data sent to target device when performance profile 218 is configured to the first performance mode); and
issuing, while unsolicited data transfer mode is disabled for the first link, a second set of one or more write operations over the first link, wherein the unsolicited data transfer mode, when disabled for the first link, does not send write data payload of the write operation to the second system over the first link without receiving the acknowledgement from the second system regarding receipt of a write command block for the write operation (see Ghanem, paragraph [0007], where the computer-implemented method includes configuring the target device to operate in a first mode or a second mode and receiving a write command from a host device; when the target device is configured to operate in the first mode, the method includes sending an authorization to send write data to the host device, and receiving write data from the host device; when the target device is configured to operate in the second mode, the method includes allocating a reserved write buffer on the target device, and receiving write data from the host device using the write buffer; see also paragraph [0031], where performance rules 214 cause target device 208 to reserve a predetermined number of the memory buffers for unsolicited write data sent to target device when performance profile 218 is configured to the first performance mode).
Ghanem does not disclose:
configuring one or more first logical devices of a first system and one or more second logical devices of a second system for data replication, wherein writes to each logical device of the first one or more logical devices of the first system are automatically replicated to a corresponding logical device of the one or more second logical devices of the second system;
wherein the first link between the first system and the second system is used for data replication to replicate data that is written to one or more first logical devices of a first system to the one or more second logical devices of the second system;
determining a first response time for the first link in accordance with said issuing the first set of one or more write operations from the first system to the second system while unsolicited data transfer mode is enabled;
determining a second response time for the second link in accordance with said issuing the first set of one or more write operations from the first system to the second system while unsolicited data transfer mode is disabled; and
determining, in accordance with the first response time and the second response time, whether to enable or disable unsolicited data transfer mode for the first link for a first time period.
Hrischuk discloses:
determining a first response time for the first link in accordance with said issuing the first set of one or more write operations from the first system to the second system while unsolicited (see Hrischuk, paragraph [0126], where FIG. 3B provides a graphical illustration 322 of an expected range for response time for a workload. In FIG. 3B, the response time measured in milliseconds per I/O operation is provided on the Y axis, while the time is provided in the X-axis. Actual response time is shown as 326 while the gray region 324 provides the expected range based on historically collected QOS data. The expected range 324 of FIG. 3B is used as a tool by detection module 225 for detecting abnormalities); and
determining a second response time for the second link in accordance with said issuing the first set of one or more write operations from the first system to the second system while unsolicited data transfer mode is disabled (see Hrischuk, paragraph [0126], where FIG. 3B provides a graphical illustration 322 of an expected range for response time for a workload. In FIG. 3B, the response time measured in milliseconds per I/O operation is provided on the Y axis, while the time is provided in the X-axis. Actual response time is shown as 326 while the gray region 324 provides the expected range based on historically collected QOS data. The expected range 324 of FIG. 3B is used as a tool by detection module 225 for detecting abnormalities).
Ghanem is directed toward configuring data transfer between a host device and a target device using a configuration profile that includes a quality of service profile (see Ghanem, paragraph [0029], where in Fig. 2C, configuration profiles 212 includes performance profile 218, and quality of service profile 220).  Hrischuk is directed toward obtaining quality of service metrics, including a response time (see Hrischuk, Abstract).  Accordingly, it would be obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine Ghanem with Hrischuk for the benefit of monitoring quality of service data for an input/output request (see Hrischuk, Abstract).
Ghanem in view of Hrischuk does not disclose determining, in accordance with the first response time and the second response time, whether to enable or disable unsolicited data transfer mode for the first link for a first time period.  The combination of Ghanem, Hrischuk, and Suishu discloses determining, in accordance with the first response time and the second (see Suishu, paragraph [0025], where the connection controller can select an asynchronous transfer mode when the response time from a selected prescribed storage apparatus is greater than a predetermined standard time, and it can select a synchronous transfer mode when the response time from a selected prescribed storage apparatus is less than a predetermined standard time) unsolicited data transfer mode for the first link for a first time period (see Ghanem, paragraph [0007], where the computer-implemented method includes configuring the target device to operate in a first mode or a second mode and receiving a write command from a host device; when the target device is configured to operate in the first mode, the method includes sending an authorization to send write data to the host device, and receiving write data from the host device; when the target device is configured to operate in the second mode, the method includes allocating a reserved write buffer on the target device, and receiving write data from the host device using the write buffer; see also paragraph [0031], where performance rules 214 cause target device 208 to reserve a predetermined number of the memory buffers for unsolicited write data sent to target device when performance profile 218 is configured to the first performance mode).
Ghanem is directed toward configuring data transfer between a host device and a target device using a configuration profile that includes a quality of service profile (see Ghanem, paragraph [0029], where in Fig. 2C, configuration profiles 212 includes performance profile 218, and quality of service profile 220).  Hrischuk is directed toward obtaining quality of service metrics, including a response time (see Hrischuk, Abstract).  Suishu is directed toward selecting a transfer mode for data transfer based on a response time of the link between systems (see Suishu, paragraph [0025]).  Accordingly, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ghanem, Hrischuk, and Suishu for the benefit of detecting and managing the response state of other storage apparatus relative to a transaction (see Suishu, paragraph [0024]).
The combination of Ghanem, Hrischuk, and Suishu does not disclose:
configuring one or more first logical devices of a first system and one or more second logical devices of a second system for data replication, wherein writes to each logical device of the first one or more logical devices of the first system are automatically replicated to a corresponding logical device of the one or more second logical devices of the second system;
wherein the first link between the first system and the second system is used for data replication to replicate data that is written to one or more first logical devices of a first system to the one or more second logical devices of the second system.
The combination of Ghanem, Hrischuk, Suishu, and Dreier discloses:
configuring one or more first logical devices of a first system and one or more second logical devices of a second system for data replication, wherein writes to each logical device of the first one or more logical devices of the first system are automatically replicated to a corresponding logical device of the one or more second logical devices of the second system (see Dreier, column 30, lines 12-15, where systems described herein may more reliably … perform backup operations; see also column 47, lines 3-5, wherein some implementations may use long-running open messages with open buffer space for transporting unsolicited messages);
wherein the first link between the first system and the second system is used for data replication to replicate data that is written to one or more first logical devices of a first system to the one or more second logical devices of the second system (see Dreier, column 30, lines 12-15, where systems described herein may more reliably … perform backup operations; see also column 47, lines 3-5, wherein some implementations may use long-running open messages with open buffer space for transporting unsolicited messages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ghanem, Hrischuk, and Suishu with Dreier for the benefit of transferring data using data within a single message corresponding to the command protocol that specifies an exchange of multiple messages to implement the data transfer (see Dreier, Abstract).
Regarding Claim 19, Ghanem discloses a system comprising:
a processor (see Ghanem, Fig. 8, where a network entity has an input/output component, memory, a local storage device, and a processor); and
a memory (see Ghanem, Fig. 8, where a network entity has an input/output component, memory, a local storage device, and a processor) comprising code stored thereon that, when executed, performs a method of determining replication modes comprising:
issuing, while unsolicited data transfer mode is enabled for a first link, a first set of one or more write operations over the first link, wherein the unsolicited data transfer mode, when enabled for the first link, allows the first system to send write data payload of a write operation to the second system over the first link without receiving an acknowledgement from the second system regarding receipt of a write command block for the write operation (see Ghanem, paragraph [0007], where the computer-implemented method includes configuring the target device to operate in a first mode or a second mode and receiving a write command from a host device; when the target device is configured to operate in the first mode, the method includes sending an authorization to send write data to the host device, and receiving write data from the host device; when the target device is configured to operate in the second mode, the method includes allocating a reserved write buffer on the target device, and receiving write data from the host device using the write buffer; see also paragraph [0031], where performance rules 214 cause target device 208 to reserve a predetermined number of the memory buffers for unsolicited write data sent to target device when performance profile 218 is configured to the first performance mode); and
issuing, while unsolicited data transfer mode is disabled for the first link, a second set of one or more write operations over the first link, wherein the unsolicited data transfer mode, when disabled for the first link, does not send write data payload of the write operation to the second system over the first link without receiving the acknowledgement from the second system regarding receipt of a write command block for the write operation (see Ghanem, paragraph [0007], where the computer-implemented method includes configuring the target device to operate in a first mode or a second mode and receiving a write command from a host device; when the target device is configured to operate in the first mode, the method includes sending an authorization to send write data to the host device, and receiving write data from the host device; when the target device is configured to operate in the second mode, the method includes allocating a reserved write buffer on the target device, and receiving write data from the host device using the write buffer; see also paragraph [0031], where performance rules 214 cause target device 208 to reserve a predetermined number of the memory buffers for unsolicited write data sent to target device when performance profile 218 is configured to the first performance mode).
Ghanem does not disclose:
configuring one or more first logical devices of a first system and one or more second logical devices of a second system for data replication, wherein writes to each logical device of the first one or more logical devices of the first system are automatically replicated to a corresponding logical device of the one or more second logical devices of the second system;
wherein the first link between the first system and the second system is used for data replication to replicate data that is written to one or more first logical devices of a first system to the one or more second logical devices of the second system;
determining a first response time for the first link in accordance with said issuing the first set of one or more write operations from the first system to the second system while unsolicited data transfer mode is enabled;
determining a second response time for the second link in accordance with said issuing the first set of one or more write operations from the first system to the second system while unsolicited data transfer mode is disabled; and
determining, in accordance with the first response time and the second response time, whether to enable or disable unsolicited data transfer mode for the first link for a first time period.
Hrischuk discloses:
determining a first response time for the first link in accordance with said issuing the first set of one or more write operations from the first system to the second system while unsolicited data transfer mode is enabled (see Hrischuk, paragraph [0126], where FIG. 3B provides a graphical illustration 322 of an expected range for response time for a workload. In FIG. 3B, the response time measured in milliseconds per I/O operation is provided on the Y axis, while the time is provided in the X-axis. Actual response time is shown as 326 while the gray region 324 provides the expected range based on historically collected QOS data. The expected range 324 of FIG. 3B is used as a tool by detection module 225 for detecting abnormalities); and
determining a second response time for the second link in accordance with said issuing the first set of one or more write operations from the first system to the second system while unsolicited data transfer mode is disabled (see Hrischuk, paragraph [0126], where FIG. 3B provides a graphical illustration 322 of an expected range for response time for a workload. In FIG. 3B, the response time measured in milliseconds per I/O operation is provided on the Y axis, while the time is provided in the X-axis. Actual response time is shown as 326 while the gray region 324 provides the expected range based on historically collected QOS data. The expected range 324 of FIG. 3B is used as a tool by detection module 225 for detecting abnormalities).
Ghanem is directed toward configuring data transfer between a host device and a target device using a configuration profile that includes a quality of service profile (see Ghanem, paragraph [0029], where in Fig. 2C, configuration profiles 212 includes performance profile 218, and quality of service profile 220).  Hrischuk is directed toward obtaining quality of service metrics, including a response time (see Hrischuk, Abstract).  Accordingly, it would be obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine Ghanem with Hrischuk for the benefit of monitoring quality of service data for an input/output request (see Hrischuk, Abstract).
Ghanem in view of Hrischuk does not disclose determining, in accordance with the first response time and the second response time, whether to enable or disable unsolicited data transfer mode for the first link for a first time period.  The combination of Ghanem, Hrischuk, and Suishu discloses determining, in accordance with the first response time and the second response time, whether to enable or disable (see Suishu, paragraph [0025], where the connection controller can select an asynchronous transfer mode when the response time from a selected prescribed storage apparatus is greater than a predetermined standard time, and it can select a synchronous transfer mode when the response time from a selected prescribed storage apparatus is less than a predetermined standard time) unsolicited data transfer mode for the first link for a first time period (see Ghanem, paragraph [0007], where the computer-implemented method includes configuring the target device to operate in a first mode or a second mode and receiving a write command from a host device; when the target device is configured to operate in the first mode, the method includes sending an authorization to send write data to the host device, and receiving write data from the host device; when the target device is configured to operate in the second mode, the method includes allocating a reserved write buffer on the target device, and receiving write data from the host device using the write buffer; see also paragraph [0031], where performance rules 214 cause target device 208 to reserve a predetermined number of the memory buffers for unsolicited write data sent to target device when performance profile 218 is configured to the first performance mode).
Ghanem is directed toward configuring data transfer between a host device and a target device using a configuration profile that includes a quality of service profile (see Ghanem, paragraph [0029], where in Fig. 2C, configuration profiles 212 includes performance profile 218, and quality of service profile 220).  Hrischuk is directed toward obtaining quality of service metrics, including a response time (see Hrischuk, Abstract).  Suishu is directed toward selecting a transfer mode for data transfer based on a response time of the link between systems (see Suishu, paragraph [0025]).  Accordingly, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ghanem, Hrischuk, and Suishu for the benefit of detecting and managing the response state of other storage apparatus relative to a transaction (see Suishu, paragraph [0024]).
The combination of Ghanem, Hrischuk, and Suishu does not disclose:
configuring one or more first logical devices of a first system and one or more second logical devices of a second system for data replication, wherein writes to each logical device of 
wherein the first link between the first system and the second system is used for data replication to replicate data that is written to one or more first logical devices of a first system to the one or more second logical devices of the second system.
The combination of Ghanem, Hrischuk, Suishu, and Dreier discloses:
configuring one or more first logical devices of a first system and one or more second logical devices of a second system for data replication, wherein writes to each logical device of the first one or more logical devices of the first system are automatically replicated to a corresponding logical device of the one or more second logical devices of the second system (see Dreier, column 30, lines 12-15, where systems described herein may more reliably … perform backup operations; see also column 47, lines 3-5, wherein some implementations may use long-running open messages with open buffer space for transporting unsolicited messages);
wherein the first link between the first system and the second system is used for data replication to replicate data that is written to one or more first logical devices of a first system to the one or more second logical devices of the second system (see Dreier, column 30, lines 12-15, where systems described herein may more reliably … perform backup operations; see also column 47, lines 3-5, wherein some implementations may use long-running open messages with open buffer space for transporting unsolicited messages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ghanem, Hrischuk, and Suishu with Dreier for the benefit of transferring data using data within a single message corresponding to the command protocol that specifies an exchange of multiple messages to implement the data transfer (see Dreier, Abstract).
Regarding Claim 20, Ghanem in view of Hrischuk, Suishu, and Dreier
Ghanem does not disclose the first performance metric and the second performance metric are both response times or are both data transfer rates.  Suishu discloses the first performance metric and the second performance metric are both response times (see Suishu, paragraph [0025], where the connection controller can select an asynchronous transfer mode when the response time from a selected prescribed storage apparatus is greater than a predetermined standard time, and it can select a synchronous transfer mode when the response time from a selected prescribed storage apparatus is less than a predetermined standard time) or are both data transfer rates.
Ghanem is directed toward configuring data transfer between a host device and a target device using a configuration profile that includes a quality of service profile (see Ghanem, paragraph [0029], where in Fig. 2C, configuration profiles 212 includes performance profile 218, and quality of service profile 220).  Hrischuk is directed toward obtaining quality of service metrics, including a response time (see Hrischuk, Abstract).  Suishu is directed toward selecting a transfer mode for data transfer based on a response time of the link between systems (see Suishu, paragraph [0025]).  Accordingly, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ghanem, Hrischuk, and Suishu for the benefit of detecting and managing the response state of other storage apparatus relative to a transaction (see Suishu, paragraph [0024]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ghanem in view of Hrischuk, Suishu, and Dreier as applied to Claims 1-14 and 18-20 above, and further in view of Yoshida (PG Pub. No. 2008/0093450 A1).
Regarding Claim 15, Ghanem in view of Hrischuk, Suishu, and Dreier
a solicited data transfer mode and an unsolicited data transfer mode (see Ghanem, paragraph [0007], where the computer-implemented method includes configuring the target device to operate in a first mode or a second mode and receiving a write command from a host device; when the target device is configured to operate in the first mode, the method includes sending an authorization to send write data to the host device, and receiving write data from the host device; when the target device is configured to operate in the second mode, the method includes allocating a reserved write buffer on the target device, and receiving write data from the host device using the write buffer; see also paragraph [0031], where performance rules 214 cause target device 208 to reserve a predetermined number of the memory buffers for unsolicited write data sent to target device when performance profile 218 is configured to the first performance mode).
Ghanem does not disclose:
determining, in accordance with the specified tolerance limit, whether the first response time is less than or equal to the second response time, wherein the first response time denotes an average measured response time for said first set of one or more write operations issued from the first system to the second system while unsolicited data transfer mode is enabled, and wherein the second response time denotes an average measured response time for said second set of one or ore write operations issued from the first system to the second system while unsolicited data transfer mode is disabled; and
responsive to the determining, in accordance with the specified tolerance limit, that the first response time is less than or equal to the second response time, enabling unsolicited data transfer mode for the first link, and otherwise disabling unsolicited data transfer mode for the first link.
The combination of Ghanem and Yoshida discloses:
determining, in accordance with the specified tolerance limit, whether the first response time is less than or equal to the second response time, wherein the first response time denotes an average measured response time for said first set of one or more write operations issued from the first system to the second system (see Yoshida, paragraph [0080], where information processing apparatus 10 according to the present embodiment of the invention checks the communication speed supported in the memory mode and the communication speed supported in the True IDE mode, and then performs data exchange in the preferable operation mode that offers a faster communication speed. With such a configuration, when data exchange is performed with the CF card 50, it is possible to shorten the waiting time for the benefit of a user) while unsolicited data transfer mode is enabled (see Ghanem, paragraph [0007], where the computer-implemented method includes configuring the target device to operate in a first mode or a second mode and receiving a write command from a host device; when the target device is configured to operate in the first mode, the method includes sending an authorization to send write data to the host device, and receiving write data from the host device; when the target device is configured to operate in the second mode, the method includes allocating a reserved write buffer on the target device, and receiving write data from the host device using the write buffer; see also paragraph [0031], where performance rules 214 cause target device 208 to reserve a predetermined number of the memory buffers for unsolicited write data sent to target device when performance profile 218 is configured to the first performance mode), and wherein the second response time denotes an average measured response time for said second set of one or more write operations issued from the first system to the second system (see Yoshida, paragraph [0080], where information processing apparatus 10 according to the present embodiment of the invention checks the communication speed supported in the memory mode and the communication speed supported in the True IDE mode, and then performs data exchange in the preferable operation mode that offers a faster communication speed. With such a configuration, when data exchange is performed with the CF card 50, it is possible to shorten the waiting time for the benefit of a user) while unsolicited data transfer mode is disabled (see Ghanem, paragraph [0007], where the computer-implemented method includes configuring the target device to operate in a first mode or a second mode and receiving a write command from a host device; when the target device is configured to operate in the first mode, the method includes sending an authorization to send write data to the host device, and receiving write data from the host device; when the target device is configured to operate in the second mode, the method includes allocating a reserved write buffer on the target device, and receiving write data from the host device using the write buffer; see also paragraph [0031], where performance rules 214 cause target device 208 to reserve a predetermined number of the memory buffers for unsolicited write data sent to target device when performance profile 218 is configured to the first performance mode); and
responsive to the determining, in accordance with the specified tolerance limit, that the first response time is less than or equal to the second response time, enabling (see Yoshida, paragraph [0080], where information processing apparatus 10 according to the present embodiment of the invention checks the communication speed supported in the memory mode and the communication speed supported in the True IDE mode, and then performs data exchange in the preferable operation mode that offers a faster communication speed. With such a configuration, when data exchange is performed with the CF card 50, it is possible to shorten the waiting time for the benefit of a user) unsolicited data transfer mode for the first link, and otherwise disabling unsolicited data transfer mode for the first link (see Ghanem, paragraph [0007], where the computer-implemented method includes configuring the target device to operate in a first mode or a second mode and receiving a write command from a host device; when the target device is configured to operate in the first mode, the method includes sending an authorization to send write data to the host device, and receiving write data from the host device; when the target device is configured to operate in the second mode, the method includes allocating a reserved write buffer on the target device, and receiving write data from the host device using the write buffer; see also paragraph [0031], where performance rules 214 cause target device 208 to reserve a predetermined number of the memory buffers for unsolicited write data sent to target device when performance profile 218 is configured to the first performance mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ghanem with Yoshida for the benefit of selecting a first operation (see Yoshida, Abstract).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ghanem in view of Hrischuk, Suishu, and Dreier as applied to Claims 1-14, and 18-20 above, and further in view of Turicchi (PG Pub. No. 2002/0082807 A1).
Regarding Claim 16, Ghanem in view of Hrischuk, Suishu, and Dreier discloses the method of Claim 1, further comprising:
enabling unsolicited data transfer mode for the first link used for data replication between a first system and a second system for a first and third time window (see Ghanem, paragraph [0007], where the computer-implemented method includes configuring the target device to operate in a first mode or a second mode and receiving a write command from a host device; when the target device is configured to operate in the first mode, the method includes sending an authorization to send write data to the host device, and receiving write data from the host device; when the target device is configured to operate in the second mode, the method includes allocating a reserved write buffer on the target device, and receiving write data from the host device using the write buffer; see also paragraph [0031], where performance rules 214 cause target device 208 to reserve a predetermined number of the memory buffers for unsolicited write data sent to target device when performance profile 218 is configured to the first performance mode).
issuing, during the first and third time windows while unsolicited data transfer mode is enabled for the first link, a first and third plurality of write operations over the first link (see Ghanem, paragraph [0007], where the computer-implemented method includes configuring the target device to operate in a first mode or a second mode and receiving a write command from a host device; when the target device is configured to operate in the first mode, the method includes sending an authorization to send write data to the host device, and receiving write data from the host device; when the target device is configured to operate in the second mode, the method includes allocating a reserved write buffer on the target device, and receiving write data from the host device using the write buffer; see also paragraph [0031], where performance rules 214 cause target device 208 to reserve a predetermined number of the memory buffers for unsolicited write data sent to target device when performance profile 218 is configured to the first performance mode);
disabling unsolicited data transfer mode for the first link used for data replication between a first system and a second system for a second and fourth time window (see Ghanem, paragraph [0036], where one or more connections initially configured as low-performance connections may use reserved write buffer 402 for unsolicited data flow when target 400 operates in an oversubscription mode. In one embodiment, oversubscription for target 400 is terminated, or “turned off,” due to certain conditions in the system … one or more connections initially configured as low-performance connections may use reserved write buffer 402 for unsolicited data flow when target 400 operates in an oversubscription mode. In one embodiment, oversubscription for target 400 is terminated, or “turned off,” due to certain conditions in the system);
issuing, during the second and fourth time windows while the unsolicited data transfer mode is disabled for the first link, a second and fourth plurality of write operations over the first link (see Ghanem, paragraph [0007], where the computer-implemented method includes configuring the target device to operate in a first mode or a second mode and receiving a write command from a host device; when the target device is configured to operate in the first mode, the method includes sending an authorization to send write data to the host device, and receiving write data from the host device; when the target device is configured to operate in the second mode, the method includes allocating a reserved write buffer on the target device, and receiving write data from the host device using the write buffer; see also paragraph [0031], where performance rules 214 cause target device 208 to reserve a predetermined number of the memory buffers for unsolicited write data sent to target device when performance profile 218 is configured to the first performance mode).
Ghanem does not explicitly contemplate repetition of method steps for the purpose of testing response times.  Turicchi explicitly contemplates repetition of method steps for the purpose of testing response times (see Turicchi, paragraph [0006], where the response times of several representative transactions could be measured on the lightly loaded system with a composite average of those results being identified as the optimal response-time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ghanem with Turicchi for the benefit of obtaining an estimate of response time for a typical transaction request in a computer system under varying load conditions (see Turicchi, Abstract).
Regarding Claim 17, Ghanem in view of Hrischuk Suishu, Dreier, and Turicchi discloses the method of Claim 16, wherein the first set of one or more write operations includes the first plurality of write operations and the third plurality of write operations, wherein:
Ghanem does not disclose the first response time for the first link is determined in accordance with measured response times for write operations including the first plurality of write operations and the third plurality of write operations, wherein the second set of one or more write operations includes the second plurality of write operations and the fourth plurality of write operations, and wherein the second response time for the first link is determined in accordance with measured response times for write operations including the second plurality of write operations and the fourth plurality of write operations.  Turicchi discloses the first response time for the first link is determined in accordance with measured response times for write operations including the first plurality of write operations and the third plurality of write operations, wherein the second set of one or more write operations includes the second plurality of write operations and the fourth plurality of write operations, and wherein the second response time for the first link is determined in accordance with measured response times for write operations including the second plurality of write operations and the fourth plurality of write operations (see Turicchi, paragraph [0006], where the response times of several representative transactions could be measured on the lightly loaded system with a composite average of those results being identified as the optimal response-time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Ghanem with Turicchi for the benefit of obtaining an estimate of response time for a typical transaction request in a computer system under varying load conditions (see Turicchi, Abstract).
Response to Arguments
Applicant’s Arguments, filed, August 20, 2021, have been fully considered, but they are not persuasive.
Applicant argues that Ghanem, alone, or in combination with Hrischuk, Suishu and Dreier does not teach, disclose, or fairly suggest, all of the elements of Independent Claims 1, 18, 19.  The Examiner respectfully disagrees.
Ghanem (see Ghanem, paragraph [0007], where the computer-implemented method includes configuring the target device to operate in a first mode or a second mode and receiving a write command from a host device; when the target device is configured to operate in the first mode, the method includes sending an authorization to send write data to the host device, and receiving write data from the host device; when the target device is configured to operate in the second mode, the method includes allocating a reserved write buffer on the target device, and receiving write data from the host device using the write buffer; see also paragraph [0031], where performance rules 214 cause target device 208 to reserve a predetermined number of the memory buffers for unsolicited write data sent to target device when performance profile 218 is configured to the first performance mode) and Diner are directed toward unsolicited data transfers (see Dreier, column 30, lines 12-15, where systems described herein may more reliably … perform backup operations; see also column 47, lines 3-5, wherein some implementations may use long-running open messages with open buffer space for transporting unsolicited messages).  In addition, Dreier is directed toward data transfers from one system to another system.  Hrischuk is directed (see Hrischuk, paragraph [0126], where FIG. 3B provides a graphical illustration 322 of an expected range for response time for a workload. In FIG. 3B, the response time measured in milliseconds per I/O operation is provided on the Y axis, while the time is provided in the X-axis. Actual response time is shown as 326 while the gray region 324 provides the expected range based on historically collected QOS data. The expected range 324 of FIG. 3B is used as a tool by detection module 225 for detecting abnormalities).  Finally, Suishu is directed toward selecting a data transfer mode based on a metric, such as a response time (see Suishu, paragraph [0025], where the connection controller can select an asynchronous transfer mode when the response time from a selected prescribed storage apparatus is greater than a predetermined standard time, and it can select a synchronous transfer mode when the response time from a selected prescribed storage apparatus is less than a predetermined standard time).  For at least these reasons, it is the position of the Examiner that the combination of cited references discloses all of the elements of Independent Claims 1, 18, and 19, respectively.
All other arguments are moot in light of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        
/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161